—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rockland County (Weiner, J.), dated June 17, 1999, which granted the defendants’ motion to vacate a judgment of the same court, dated October 1, 1998, entered upon their default in answering, and dismissed the action pursuant to CPLR 3215 (c).
Ordered that the order is affirmed, with costs.
Since the plaintiffs failed to take proceedings for the entry of judgment within one year after the defendants’ default, the Supreme Court did not err in granting the defendants’ motion to vacate the default judgment and in dismissing the complaint (see, CPLR 3215 [c]; cf., Woodward v City of New York, 119 AD2d 749; Rosenbaum v Ace Tr. Corp., 112 AD2d 210). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.